Citation Nr: 0118782	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  95-37 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for skin cancer claimed as 
due to exposure to radiation.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his brother


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1952 to November 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1995 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  

The Board remanded the case for additional development in 
Janaury 1997 and March 1999.  The case is now ready for 
appellate review.   


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained, and the veteran has been notified 
of the applicable law and regulations and the evidence 
necessary to substantiate his claim.

2.  The veteran's skin cancer was not present until many 
years after separation from service and was not caused by 
exposure to radiation in service.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service, may 
not be presumed to have been incurred in service, and was not 
due to exposure to radiation in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp 
2000); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has attempted to obtain the veteran's 
service medical records on multiple occasions in February 
1994, June 1994, September 1994, and November 1994, but none 
could be located and they are believed to have been destroyed 
by fire.  The RO also requested a copy of a record of 
exposure to ionizing radiation (DD Form 1141) from the 
veteran's personnel folder in Janaury 1995, but was advised 
in May 1995 that it could not be located and may have been 
destroyed by fire.  In light of these multiple attempts, the 
Board concludes that such records do not exist, and further 
attempts to obtain them would be futile.  Also, the National 
Personnel Records Center reported on an unspecific date that 
alternate record sources did not have any entries which 
mentioned the veteran's illness or any hospitalization.  

All relevant evidence identified by the veteran was obtained 
and considered.  The RO has obtained the veteran's post-
service treatment records. The veteran has had two personal 
hearings.  The veteran has also been afforded a VA 
examination to assess his current medical condition.  The RO 
has obtained a medical opinion regarding the likelihood that 
radiation exposure in service resulted in the veteran's post-
service skin cancer.  The Board is unaware of any additional 
relevant evidence that is available.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of this 
claim.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  If a 
chronic disease such as a malignant tumor is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

In addition, service connection for a disorder which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 
F.3d. 1239 (Fed. Cir. 1997).  First, there are 15 types of 
cancer which will be presumptively service connected.  See 
38 U.S.C.A. § 1112c; 38 C.F.R. § 3.309(d) (2000).  

Second, 38 C.F.R. § 3.311(b) (2000) includes a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  The regulation states that, if the veteran has one 
of the radiogenic diseases, the case will be referred to the 
Under Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).

As noted above, the veteran's service medical records are not 
available.  However, this is inconsequential as the veteran 
does not claim to have been treated for skin cancer during 
service.  In a request for information needed to reconstruct 
medical data dated in August 1994, the veteran specifically 
stated that his "skin problem started after release from the 
service."  The veteran's only contention is that the 
squamous cell carcinoma developed many years after service as 
a result of exposure to radiation in service.  

The veteran testified in support of his claim during hearings 
held in January 1996 and May 1997.  He recounted that he was 
stationed at Camp Hanford in service where nuclear materials 
were processed for use in atomic bombs, and he stated that he 
believed that this exposure to radiation had caused him to 
develop a skin cancer after service.  He said that while 
stationed there he worked doing construction and guard duty.  
He indicated that he was stationed at an isolated camp, but 
that he also went to the main camp.  He said that there were 
large buildings, and he could see smoke coming from 
smokestacks.  He recounted that sometimes the wind carried 
the smoke his way.  He said that there were no particular 
incidents such as explosions.  He did not use a radiation 
monitor.  He said that he was there for several months before 
he found out that they were making plutonium and other 
nuclear fuel at that camp.  He said that he did not notice 
any changes in his health at that time.  Subsequently, in the 
late 1950's or early 1960's, he noticed that his face stayed 
red all the time, and that he developed little sores.  Then, 
in 1981, he was diagnosed with skin cancer.  The veteran 
expressed his opinion that the cancer was related to 
radiation exposure in service.  

The Board notes that the veteran's recent medical treatment 
records confirm that he has been treated for squamous cell 
carcinoma.  For example, a pathology report dated in October 
1989 shows that a skin biopsy of the left cheek revealed the 
presence of a squamous cell carcinoma.  The report of a VA 
examination conducted in July 1994 shows that the veteran had 
a history of working as a lineman for a power company and as 
a construction worker for the past 36 years.  The diagnoses 
included (1) actinic damage; (2) history of skin cancer; and 
(3) tinea unguium.  Neither that examination report, nor any 
of the treatment records contains any medical opinion 
regarding the etiology of the cancer.  Letters from the 
veteran's treating physicians will be discussed below.  

With respect to the first method through which service 
connection may be granted for a disorder claimed to be due to 
radiation exposure, (i.e. the 15 types of cancer which may be 
presumed to have been due to radiation exposure), the Board 
notes that squamous cell carcinoma is not among the listed 
disorders.  Therefore, service connection for a squamous cell 
carcinoma may not be granted under 38 C.F.R. § 3.309.

Regarding the second method by which a disease may be shown 
to have been due to radiation exposure in service, the Board 
notes that skin cancer is listed as a "radiogenic disease" 
under 38 C.F.R. § 3.311.  Accordingly, the RO referred the 
claim for further consideration with respect to the 
likelihood that the squamous cell carcinoma resulted from any 
radiation exposure in service.  In August 2000, the RO 
referred the case to the Under Secretary of Health for an 
opinion as to the likelihood that the radiation exposure 
resulted in the veteran's squamous cell carcinoma.  In the 
referral letter, it was noted that:

1.  The veteran [name deleted] served in 
the U.S. Army from December 1, 1952, to 
November 30, 1954.  He was stationed at 
Camp Hanford for approximately 18 months.  
He has been diagnosed with squamous cell 
carcinoma of the skin.  

2.  The U.S. Army Center for Health 
Promotion and Preventative Medicine 
advised in their letter of August 25, 
1998, that the Hanford Project 
Coordinator at CDC estimates that the 
maximum radiation dose the veteran may 
have received was 0.040 rads.  The 
Hanford Individual Dose Assessment 
Project advised in their letter dated 
December 21, 1999, that the median of the 
veteran's iodine 131 thyroid dose 
estimate range was 240 millirad.  They 
also stated that his actual dose could be 
anywhere within the range of 94 millirad 
to 600 millirad.

3.  The records reflect that he was first 
exposed to radiation at age 22, and that 
the disease was first diagnosed 
approximately 27 years after his last 
exposure.  His mother had breast cancer 
and is the only family member with 
cancer.  He denies history of exposure to 
known carcinogens or radiation prior to 
or after service.  He was employed as a 
construction lineman with a power company 
following his release from active duty.  
Skin cancer is not a presumptive 
disability under 38 C.F.R. § 3.309(d).

4.  Please review the available records 
and prepare a radiation dose estimate, to 
the extent feasible, based on all 
available methodologies.  Using this 
estimate provide an opinion whether it is 
likely, unlikely, or as likely as not 
that the veteran's skin cancer resulted 
from exposure to radiation while in 
service.  Please clearly set forth the 
rationale for your opinion.  

In response, the Chief Public Health and Environmental 
Hazards Officer noted in a report dated August 3, 2000, that:

1.  This is in response to your 
memorandum dated August 1, 2000.

2.  The veteran is reported to have been 
stationed at Hanford for approximately 18 
months during the period 1952 to 1954.

3.  The following methodology was used to 
estimate the veteran's doses:
(a) According to the Hanford 
Individual Dose Assessment Project the 
veteran's thyroid dose from Iodine 131 
was estimated to be 0.094 rad - 0.600 rad 
with a medial estimate of 0.240 rad.  
Radiation doses to other parts of the 
body from radioiodine are about 0.1% of 
the thyroid dose (National Research 
Council report Review of the Methods Used 
to Assign Radiation Doses to Service 
Personnel at Nuclear Weapons Tests, 1985, 
page 23).
(b) According to information 
presented at the Hanford Environmental 
Dose Reconstruction Task Completion 
Working Group Meeting on October 13, 
1999, a worse case thyroid dose for a 
military worker stationed at Hanford for 
12 years in a row was estimated to be 
less than 150 rads, largely Iodine-131.  
Using this estimate the veteran may have 
been exposed to a thyroid dose of about 
19 rads.  Radiation doses to other parts 
of the body from radioiodine are about 
0.1% of the thyroids dose (National 
Research Council report Review of the 
Methods Used to Assign Radiation Doses to 
Service Personnel at Nuclear Weapons 
Tests, 1985, page 23).  [e.g., a 
radioiodine dose of 19 rads to the 
thyroid would correspond to a dose from 
radioiodine to other parts of the body of 
about 0.019 rads].
(c) Based on the Battelle report 
"Summary of Recorded External Radiation 
Doses for Hanford Workers 1944-1989"" 
using the 99th percentile dose, the 
veteran is estimated to have received the 
following external non-penetrating dose 
of radiation while serving at Hanford 
during the period 1952-1954: 2.6 rem 
(Table A.11, page A.34, see attachment).  
Using whole body penetrating doses also 
would result in a dose estimate of 2.6 
rem (Table A-9, page A-25, see 
attachment).  
(d) According to the letter from the 
Army Center for Health Promotion and 
Preventative Medicine which quoted Dr. 
Donnelly at the Center for Disease 
Control and Preventative Medicine, the 
veteran may have been exposed to a 
maximum dose of 0.040 rads.
(e) It is not possible for this 
office to determine onsite Columbia River 
pathway doses at Hanford.  Therefore 
estimates based on an offsite location 
are used (Battelle report "Columbia 
River Pathway Dosimetry Report, 1944-
1992", July 1994).  The estimated dose 
for a maximum representative individual 
at Ringold Washington was less than 0.050 
rem EDE for 1953, and less than 0.075 rem 
EDE for 1954 (figure S.1, page vii) (see 
attachment.)

4.  The Committee on Interagency 
Radiation Research and Policy 
Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, does not provide 
screening doses for skin cancer.  Skin 
cancer usually has been attributed to 
ionizing radiation at high doses, e.g., 
several hundred rads.  Excess numbers of 
basal cell cancers also have been 
reported in skin which received estimated 
doses of 9-12 rads in margins of 
irradiated areas (Health Effects of 
Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, pages 325 to 
327).  An increase risk for basal cell 
but not squamous cell cancers has been 
seen in atomic bomb survivors (Ron et 
al,, Skin tumor risk among atomic-bomb 
survivors in Japan, Cancer Causes and 
Control, Volume 9, 1998, page 395).

5.  In light of the above, in our opinion 
it is unlikely that the veteran's 
squamous cell skin cancers can be 
attributed to exposure to ionizing 
radiation in service.

The Board notes that the essence of that opinion is that, 
taking into consideration the veteran's estimated dose of 
radiation and the scientific data regarding the levels of 
radiation needed to cause skin cancer, it is unlikely that 
the veteran's skin cancer was due to his radiation exposure 
at Hanford.  Because this opinion weighs against the 
appellant's claim, the Board finds that service connection 
cannot be granted for the squamous cell carcinoma under 
38 C.F.R. § 3.311.

Finally, with respect to the third method of establishing 
service connection for a disorder claimed to be due to 
radiation exposure, the Board notes that the appellant has 
presented a medical opinion to the effect that his squamous 
cell carcinoma is attributable to his radiation exposure in 
service.  A letter dated in March 1996 from W. Scott Hoke, 
M.D., of the Family Medicine Clinic contains the following 
comments:

After reviewing [the veteran's] case I do 
feel his skin carcinoma was in part due 
to his exposure to radiation while at 
Camp Hanford.  As you pointed out, it 
would be impossible to document the 
actual degree of exposure but in review 
of the literature and in conversation 
with [the veteran] I feel his exposure 
was certainly significant.  Please let me 
know if I can be of further assistance.  

The Board notes, however, that the doctor did not provide an 
explanation for that conclusion.  A bare conclusory opinion 
without an explanation of the basis for the opinion is not 
adequate to support the claim.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).  There is no clinical data or other 
rationale to support his opinion; nor is there anything 
otherwise in the record that would give it substance.  
Therefore, the opinion is essentially unsupported.  See Bloom 
v. West, 12 Vet. App. 185 (1999).

A letter has also been obtained from another one of the 
veteran's treating physicians, John J. Lucas, M.D.  The 
opinion contains the following comments:

I recently received your package of 
material in regards to [the veteran] who 
I had seen as a patient dating back to 
November of 1981.

Initially, the patient presented for a 
dermatitis of an itching nature known as 
neurodermatitis.  In addition, he had 
what appeared to be a possible fungal 
infection of the feet and severe photo 
damage known as actinic keratosis.  He 
was treated for these problems for a 
number of years until October of 1985 
when he was noted to have developed 
several lesions on the face.  Biopsies 
were performed in October of 1985 on the 
left cheek which histologically was a 
squamous cell carcinoma and this was 
excised successfully on October 24, 1985.  
In November of 1987, a lesion on the left 
ear also developed.  This was also 
biopsied and found again to be another 
squamous cell carcinoma.  This lesion was 
removed without difficulty following a 
second procedure because of having 
incomplete margins in December of 1987.  
A third cheek lesion developed on the 
left side of the cheek in September 1989 
and this again was removed without 
difficulty.  At the time of his initial 
examination in 1981, no history was given 
as to exposure to any radiation sources, 
and it was assumed that, because of [the 
veteran's] skin type, this was probably 
related to sun exposure over a lifetime.  
[The veteran] was last treated in October 
of 1989, when sutures were removed from 
the last excision site on the left cheek.  
His medical records in 1994 were then 
copied and sent to Veterans Affairs.

After reviewing the medical information 
that was sent to me, I will answer the 
first question as to whether the skin 
cancers were more likely than not related 
in whole or in part or had a genesis in 
its exposure to radiation while at Camp 
Hanford.  The question itself is quite 
difficult without really and truly 
understanding the exposure that this 
individual truly had.  There is nothing 
that I could tell from the interview with 
this patient that would definitively say 
whether or not he was ever truly exposed 
to radiation.  Certainly, he was in the 
vicinity of a nuclear facility.  I cannot 
say, at this point, from what I have 
received whether or not sufficient 
protection was afforded to this 
individual.  If he truly became exposed 
there, I think there is enough literature 
available where various forms of 
radiation can cause not only internal 
malignancy, such as leukemias, but also 
external malignancies such as skin 
cancers.  The history he gave of having 
no true protection from sun exposure also 
plays a big risk factor in this 
individual.  It certainly could be 
supposed that the combination of the 
exposure to the radiation, if it truly 
developed, and also his exposure to the 
sun without adequate protection over his 
lifetime could have been aggravated by 
this situation.  

I have looked at the Internet web site 
for the Hanford health information group, 
and after reviewing their web page, it 
appears that all of their information is 
truly not in any shape or fashion a 
controlled study or investigation, but 
merely an assembling of historical data 
given by individuals who were present at 
the site during the time period that the 
nuclear reservation was active, that is 
from years 1944 to 1972.  In doing 
literature searches using various CD 
based systems, I have found no reference 
to Hanford in my computer data base.  If 
there truly has been a study done by a 
competent group with medical 
epidemiological background, I would be 
happy to review this and make a further 
evaluation.  

On the second page, you made a statement 
that [the veteran] has never been exposed 
to other radiation risks or activities of 
a significant nature.  I think, from his 
own statement in the deposition, he did 
state that he was exposed to significant 
amounts of sun exposure which in itself 
is ultraviolet light radiation which is a 
known carcinogen and for which many 
studies have been shown to cause 
malignant degeneration which in itself 
could explain much of this patient's 
problems.

The doctor's statement that it "could be supposed" that the 
radiation exposure in service "if it truly developed" 
"could have" aggravated the situation is speculative and 
does not provide significant support for the claim.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Board 
also notes that the doctor's statement as a whole seems to 
suggest that the veteran's exposure to sunlight is a more 
likely cause of his skin cancer.  

Although the veteran has cited medical journal articles which 
he contends support his claim, the Board notes that a study 
which pertained to persons other than the veteran cannot be 
said to contain medical opinion demonstrating that the 
veteran's squamous cell carcinoma was attributable to 
radiation exposure in service.  See Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  See also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996).   

The Board finds that the most credible opinion regarding 
whether the veteran's skin cancer is related to exposure to 
radiation in service is the VA opinion summarized above.  
That opinion, which weighs against the claim, was based on 
scientific studies and specific dose estimates.  In summary, 
the preponderance of the evidence shows that the veteran's 
skin cancer was not present until many years after separation 
from service and was not caused by exposure to ionizing 
radiation in service.  Accordingly, the Board concludes that 
the skin cancer was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.


ORDER

Service connection for skin cancer claimed as secondary to 
exposure to radiation is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 

